       Case 3:18-cr-04083-JAH Document 76 Filed 07/14/20 PageID.308 Page 1 of 3




 1
 2                                                                            Fl t
                                                                                 ~ ~
                                                                                  ,
                                                                                          ~ .
                                                                                         .,?"
                                                                                      ~ ~ ;,r;a~
                                                                                                 .

 3
                                                                          [    J~ 1 ~0               /
 4
                                                                        CLEAi\ US DISTRICT COURT
                                                                     SOUTHERN DISTRICT OF CA LI FORNIA
 5                                                                   BY          i,iL..       DEPUTY


 6

 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                              Case No.: 18CR4083-JAH
11                         Plaintiff,
12          V.                                              ORDER OF RESTITUTION
13
     DANIEL WAYNE GORMAN,
14
                           Defendant.
15
16         IT IS HEREBY ORDERED:
17         1.       Pursuant to 18 U.S.C. § 3663A(a)(l ), Defendant DANIEL WAYNE
18 GORMAN (hereinafter "Defendant") shall pay restitution in the amount of $16,066.07 as
19 a result of Defendant's conviction for Possession of Counterfeit or Unauthorized Access
20 Devices, in violation of 18 U.S.C. § 1029(a)(3).
21         2.       Restitution shall be paid to the following victims in the specified amounts, pro
22 rata:
23               Victims                                          Amount
24                  a. J.P. Morgan Chase                          $14,876.28
                       Fraud recovery Investigations
25                     P.O. Box 781220
26                     Detroit, MI 48278

27                  b. Capital One Bank                           $995.85
28                     Specialty Investigations
       Case 3:18-cr-04083-JAH Document 76 Filed 07/14/20 PageID.309 Page 2 of 3



 1
                          P.O. Box 85582
                          Richmond, VA 23260
 2                        Case #136428
 3
                     c. Bank of America                                 $193.94
 4                      P.O. Box 15730
 5                      Wilmington, DE, 19850
            3.       Defendant shall make a bona fide effort to pay restitution in full as soon as
 6
     practicable.
 7
            4.       After considering the factors set forth in 18 U.S.C. § 3664(±)(2), the Court
 8
     finds that the Defendant has the ability to pay the restitution as set forth in the following
 9
     payment schedule:
10
                     a.     During any period of incarceration, Defendant shall pay restitution
11
     through the Inmate Financial Responsibility Program at the rate of 50% of Defendant's
12
     income, or $25.00 per quarter, whichever is greater.
13
                     b.     Upon release from custody, Defendant shall pay restitution at the rate
14
     of at least $50 per month, subject to modification upon further agreement of the parties or
15
     order of the Court.
16
            5.       This payment schedule does not foreclose the United States from exercising
17
     all legal actions, remedies, and process available to collect the restitution judgment,
18
     including but not limited to remedies pursuant to 18 U.S.C. §§ 3613 and 3664(m)(l)(A).
19
            6.       Defendant shall forward all restitution payments, by bank or cashier's check
20
     or money order payable to the "Clerk, U.S. District Court," to:
21
22                   Clerk of the Court
                     United States District Court
23                   Southern District of California
                     333 West Broadwax, Suite 420
24                   San Diego, CA 92101
            7.       The Court has determined that Defendant does not have the ability to pay
25
     interest. The interest requirement is waived pursuant to 18 U.S.C. 3612(f)(3)(A).]
26
            8.       Until restitution has been paid, Defendant shall notify the Clerk of the Court
27
     and the United States Attorney's Office of any change in Defendant's economic
28

      Restitution Order                                2                               18CR4083-JAH
      Case 3:18-cr-04083-JAH Document 76 Filed 07/14/20 PageID.310 Page 3 of 3



 1 circumstances that might affect Defendant's ability to pay restitution no later than thirty
 2 days after the change occurs. See 18 U.S.C. § 3664(k).
           9.       Until restitution has been paid, Defendant shall notify the Clerk of the Court
 3
 4 and the United States Attorney's Office of any change in mailing or residence address, no
 5 later than thirty days after the change occurs. See 18 U.S.C. § 3612(b)(l)(F).
 6         IT IS SO ORDERED.
 7         DATED:         7-r1~ib
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Restitution Order                             3                                  l 8CR4083-JAH
